IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-54,381-02


EX PARTE RONALD ALAN BURKS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1150803 IN THE 262ND DISTRICT COURT

FROM HARRIS COUNTY



 
 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while
intoxicated and sentenced to two years' imprisonment. He did not appeal his conviction.
	Applicant contends, among other things, that he was denied pre-sentence jail time and that
trial counsel rendered ineffective assistance. The trial court entered findings of fact and conclusions
of law and recommended that we not consider Applicant pre-sentence jail time claim and deny his
other claims. Accordingly, Applicant's pre-sentence jail time claim is dismissed. Ex parte Ybarra,
149 S.W.3d 147 (Tex. Crim. App. 2004); Ex parte Deeringer, 210 S.W.3d 616 (Tex. Crim. App.
2006). His other claims are denied.    

 
Filed: September 10, 2008
Do not publish